DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are pending of which claims 1, 13-14 and 26 are in independent form.  Claims 1-30 are rejected under 35 U.S.C. 103.

Response to the Claim Amendments and Arguments as they Apply to 35 U.S.C. 103
Applicant’s arguments and claim amendments filed on 22 October 2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 10 of the remarks, Applicant’s representative appears to argue that none of the cited references disclose the newly amended independent claim limitations reciting, with emphasis added by the Examiner, …dynamically adding a virtual processing unit to and removing a virtual processing unit from the data warehouse using at least a comparison of a targeted degree of parallelism and a runtime computed degree of parallelism of the plurality of virtual processing units, wherein the targeted degree of parallelism is input by a customer for the plurality of virtual processing units..  Examiner has applied a new reference to address the claims as amended, detailed in the rejection provided below.

Claim Interpretation
Examiner is interpreting the system recited in independent claim 26, implementing a processing device programmed to… in a manner consistent with the specification at paragraph [0100], as physical hardware implementing instructions embodied in a tangible media, i.e., as non-transitory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 14-21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. U.S. Pub. No. 2015/0235308 (hereinafter “Mick”) in view of Mallipeddi et al. U.S. Pub. No. 2014/0149590 (hereinafter “Mallipeddi”) in further view of Bornhoevd et al. U.S. Pub. No. 2014/0380266 (hereinafter “Bornhoevd”).
Regarding independent claim 1, Mick discloses:
allocating a plurality of virtual processing units as part of a data warehouse, wherein each of at least some of the plurality of virtual processing units accesses data within one or more databases in one or more cloud storage resources; providing, by a processing device, one or more queries to one or more of the plurality of virtual processing units within the data warehouse, in response to the one or more queries, the one or more virtual processing units perform database operations on a particular portion of a database table warehouse.
Mick at paragraphs [0002]-[0003] discloses in part, “The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system.  Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…”  Mick at paragraph [0006] discloses in part, “Clouds are designed for rapid creation and destruction of computing resources, typically based upon virtual containers. Provisioning these different types of resources must be rapid and scale up or down based on need.”  Mick at paragraph [0057] discloses one the cloud services offered are database services, and Mick at paragraph [0222] discloses further that one of the functional metrics by which workloads are evaluated are database queries.
While Mick does disclose scaling cloud computing resources based on a workload, and providing database services and database queries representing a workload, Mick does not explicitly disclose the data warehousing elements of the claim or performing database operations on a database table.
However, Mallipeddi at paragraph [0014] teaches in part, “A user of a computing cluster with multiple nodes for storing cluster data and processing access requests for cluster data may determine that a different cluster configuration may better suit the tasks performed by the computing cluster. For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster.”  Additionally, Mallipeddi at paragraph [0019] teaches in part, “For example, in some embodiments, the network-based cluster hosting service may implement a web service that makes it quick, easy, and cost-effective for users (e.g., subscribers) to set up, operate, and scale a data warehouse in a cloud computing environment.”  Additionally, Mallipeddi at paragraph [0019] teaches data warehousing functions including table operations [i.e., multi-table joins].
Both the Mick reference and the Mallipeddi reference, in the cited portions, are in the field of endeavor of scaling resources in a cloud computing environment based on workload.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling of compute resources disclosed in Mick with the adding or removing of nodes of a cluster based on overburdened or underutilized nodes as part of the scaling of a data warehouse performing in part database table operations taught in Mallipeddi to increase the efficiency of the compute cluster (See Mallipeddi at paragraph [0014]).

dynamically adding a virtual processing unit to and removing a virtual processing unit from the data warehouse using at least a comparison of a targeted degree of parallelism and a runtime computed degree of parallelism of the plurality of virtual processing units, wherein the targeted degree of parallelism is input by a user for the plurality of virtual processing units (Mick at paragraph [0006] discloses in part, “Clouds are designed for rapid creation and destruction of computing resources, typically based upon virtual containers. Provisioning these different types of resources must be rapid and scale up or down based on need.”  Mick at paragraph [0074] discloses in part a local agent monitoring the load on each local container, more specifically, “The local agent 238 has access to the workload statistics and measurements as seen from various perspectives, both inside various operating environments 234, from the perspective of the hypervisor 230, and as discussed below, from the perspective of the hardware from the hardware monitoring systems described relative to FIG. 2b. In one minimum embodiment, the local agent 238 is able to measure processor utilization, hard drive utilization, I/O operations, and network utilization for the information processing system 210 as a whole as well as for each individual logical container 232 and operating environment 234.”  Additionally, Mick at paragraph [0069] discloses a hypervisor being able to add and remove local containers and Mick at paragraph [0222] discloses a workload metric based on database queries.
While Mick, as cited above, discloses scaling based on workload, and Mick at paragraphs [0033] and [0217] discloses consideration of parallelism in calculating workload, Mick does not explicitly disclose considering parallelism in calculating a workload with respect to data warehousing operations.  
However, Mallipeddi at paragraphs [0014] and [0019] teaches scaling compute clusters in response to workloads in a distributed data warehousing environment.  Additionally, Mallipeddi at paragraphs [0047] – [0048] teaches workload considerations or balancing workloads by directing compute nodes to operate in parallel.  
Additionally, while Mick at paragraphs [0033] and [0217] discloses considerations of parallelism in calculating a workload, Mick at paragraph [0043] discloses user specified metrics, and Mick at paragraph [0053] discloses user controlled scaling, Mick does not disclose using at least a comparison of a targeted degree of parallelism and a runtime computed degree of parallelism of the plurality of virtual processing units, wherein the targeted degree of parallelism is input by a user…
However, Bornhoevd at paragraph [0005] teaches in part, “This behavior might result in situations where the degree of parallelism defined by the programmer does not match an optimal degree of parallelism during runtime.”  Additionally, Bornhoevd at paragraph [0049] teaches in part, “Since the run time environment is aware of the constraints imposed by the skeleton template that is being used, the run time environment can automatically devise the best way to parallelize the different parts of the provided compute logic as part Data parallelism allows to split data into multiple chunks (either horizontally or vertically) and to execute relational operators locally on those fragments. of the parallel execution plan.”  
Both the Mick reference and the Bornhoevd reference, in the sections cited by the Examiner, are in the field of endeavor of implementing parallelism in database operations.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the parallelism considerations in calculating a workload and the user specific metrics and workloads related to database operations and queries as disclosed in Mick with the run time environment being aware of parallelism constraints set by a user and splitting data amongst available computer logic to meet the constraints as taught in Bornhoevd to facilitate in allowing a user greater control over parallelism (See Bornhoevd at paragraphs [0003] and [0007].

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
determining the query processing workload metric of the virtual processing units, wherein determining the workload comprises determining an availability of one or more of: processor resources for each virtual processing unit; and memory resources for each virtual processing unit (Mick at paragraph [0074] discloses in part, “The local agent 238 has access to the workload statistics and measurements as seen from various perspectives, both inside various operating environments 234, from the perspective of the hypervisor 230, and as discussed below, from the perspective of the hardware from the hardware monitoring systems described relative to FIG. 2b. In one minimum embodiment, the local agent 238 is able to measure processor utilization, hard drive utilization…”  Additionally, Mick at paragraph [0211] discloses VM workloads.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein dynamically adding the virtual processing unit to the data warehouse based on the workload comprises: determining whether a query can be processed while meeting a performance metric for the query; and triggering a startup of a new virtual processing unit in response to determining that the query in combination with a current workload does not allow one or more currently allocated virtual processing units to meet the performance metric (See Mick at paragraphs [0204] – [0205] as it relates to the initial configuration of virtual machines, as well as their dynamic migration as a result of performance metrics and workload changes.   Additionally, with respect to the triggering startup limitation, Mallipeddi at paragraph [0039] teaches in part, “A cluster scaling event may include, but is not limited to, an event triggered by a change in performance metrics or data…” Lastly, Mallipeddi at paragraph [0042] teaches adding a new cluster in response to a scaling event.)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Mick discloses:
wherein the method comprises determining whether the query can be processed for each query directed to the virtual processing unit such that the performance metric is met for each query (Mick at paragraph [0208] discloses in part, “The individual loads (for each VM) and aggregate load (for all VMs on an IPS, plus any necessary overhead from the hypervisor or other management processes) is calculated and compared to an evaluation function.”)

Regarding dependent claim 5, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Mick discloses:
wherein the performance metric comprises a maximum time period that the query will be queued (Mick at paragraph [0038] discloses in part, “…each query has a "budget" that it can allocate toward execution. Stonebraker uses a broker to expend the client's budget in a way that balances resource usage with query response time.  Additionally, Mick at paragraph [0222] discloses in part, “These relations can be instantaneous at a point in time, an operating range, min/max/average, or can represent total usage over time.”)

Regarding dependent claim 6, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Mick discloses:
wherein the dynamical addition of the virtual processing unit comprises adding virtual processing units up to a predetermined maximum number of virtual processing units  (Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.  Examiner is of a position that setting a resource quota or a limiting rule is equivalent to and discloses a predetermined number limit on a resource which may be interpreted as a minimum or maximum.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein the dynamical removal of the virtual processing unit comprises removing virtual processing units down to a predetermined minimum number of virtual processing units (Mick at paragraph [0010] discloses in part, “In a cloud computing context, the scheduler allocates resources such as network capacity, disk capacity, disk activity on hosts, physical CPU time on hosts, and latency to identify a "best" physical host on which to situate a virtual machine (or other virtual resource). Sometimes the schedulers use randomness to achieve a probabilistic spread of load across the physical resources. Other schedulers use a pre-set spreading rule that achieves a particular desired distribution of work.”  Additionally, Mick at paragraph [0069] discloses in part, “The hypervisor 230 includes the functionality to add, remove, and modify a number of logical containers 232a-n associated with the hypervisor.”  Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.  Examiner is of a position that setting a resource quota or a limiting rule is equivalent to and discloses a predetermined number limit on a resource which may be interpreted as a minimum or maximum.  Lastly, Mick at paragraph [0235] discloses workload thresholds).

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein removing virtual processing units based on the workload comprises: determining whether a current workload is serviceable by one fewer than the plurality of virtual processing units while meeting a performance metric; and decommissioning at least one virtual processing unit of the plurality of virtual processing units in response to determining that the workload is serviceable by one fewer than the plurality of virtual processing units (Mick in the Abstract discloses in part, “If observed load is lower than a calculated optimal level, then available capacity is offered as a bid…”  Additionally, Mick at paragraph [0069] discloses removing logical containers.  Lastly, Mallipeddi at paragraph [0028] teaches in part, “A network-based cluster hosting service 300 may provide users (e.g., subscribers) with cluster computing resources that may be created, configured, managed, scaled, and terminated in response to requests from the user.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to combine the reallocating of resources between clusters based on a performance metric disclosed in Mick with the ability to terminate a cluster taught in Mallipeddi.)

Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein the providing the one or more queries further comprises routing queries based on the workload of each of the plurality of virtual processing units (Mick in Abstract and paragraphs [0004] and [0222] discloses dynamically scaling up computing resources based on workloads and calculating workloads based on performance metrics of database queries.  (Mick at paragraph [0198] discloses dynamic load balancing across a plurality of resources, more specifically, “A change in workload associated with one task changes the optimal allocation of resources--not just for that task, but for other tasks in the cluster. Dynamic rebalancing allows for continued optimal usage over time.”  Additionally, Mallipeddi at paragraphs [0047] – [0048] teaches routing data warehouse operations to computer nodes to balance workload.)

Regarding independent claim 14, while independent claim 14, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 14 is rejected under the same rationale as claim 1.

Regarding dependent claim 15, all of the particulars of claim 14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 2.

Regarding dependent claim 16, all of the particulars of claim 14 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 3.

Regarding dependent claim 17, all of the particulars of claims 14 and 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 4.

Regarding dependent claim 18, all of the particulars of claims 14 and 16 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 5.

Regarding dependent claim 19, all of the particulars of claim 14 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 6.

Regarding dependent claim 20, all of the particulars of claim 14 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 7.

Regarding dependent claim 21, all of the particulars of claim 14 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 8.

Regarding independent claim 26, while independent claim 26, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 26 is rejected under the same rationale as claim 1.

Regarding dependent claim 27, all of the particulars of claim 26 have been addressed above.  Additionally, claim 27 is rejected under the same rationale as claim 2.

Regarding dependent claim 28, all of the particulars of claim 26 have been addressed above.  Additionally, claim 28 is rejected under the same rationale as claim 3.

Regarding dependent claim 29, all of the particulars of claims 26 and 28 have been addressed above.  Additionally, claim 29 is rejected under the same rationale as claim 4.

Regarding dependent claim 30, all of the particulars of claim 26 have been addressed above.  Additionally, claim 30 is rejected under the same rationale as claim 6.

Claims 9-11 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mick in view of Mallipeddi in view of Bornhoevd in further view of Chi et al. U.S. Pub. No. 2011/0219031 (hereinafter “Chi”).
Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  While Mick at paragraphs [0006] – [0007], [0053] and [0222] discloses offering various levels of service to a customer of the cloud computing system including database services and running database queries, Mick does not disclose:
prioritizing the one or more queries.
However, Chi at paragraph [0003] teaches in part, “Some key technical components for a cloud computing system include… scheduling (e.g., setting priorities to the queries from customers with different service levels)”
Both Mick and Chi relate to providing cloud computing services, including database services to a client.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the offering of various levels of service, including database services in a cloud computing environment disclosed in Mick with the Service level agreement structure and prioritization for scheduling queries taught in Chi to facilitate in generating a profit oriented schedule (See Chi at paragraphs [0007] – [0008]).
 
Regarding dependent claim 10, all of the particulars of claims 1 and 9 have been addressed above.  While Mick does disclose dynamically scaling computing resources based on a performance metric, Mick does not disclose the performance metric considering a query prioritization, more specifically, Mick does not disclose:
wherein the addition of the virtual processing unit further comprises: adding said the virtual processing unit based upon the prioritization of the queries.
Howeve, Chi at paragraph [0003] teaches prioritizing queries and Chi at paragraph [0051] teaches in part the following:
…The SLA-tree can help capacity planning. At a given moment, the system asks each server S.sub.i "how much more profit can be made if an additional server can immediately execute another query in S.sub.i's query query". Assuming the answer in g.sub.n by serving query q.sub.n which has an execution time .tau..sub.n, then g.sub.n/.tau..sub.n is the profit derivative for server S.sub.i. The average among all servers will provide an estimation of the profit derivative for the whole system. The SLA-tree can be directly used for this purpose.


Regarding dependent claim 11, all of the particulars of claims 1 and 9-10 have been addressed above.  While Mick does disclose running database queries, Mick does not disclose:
wherein the providing one or more queries further comprises: routing queries to said virtual processing units based on the prioritization of the queries.
However, Chi at paragraph [0003] teaches in part, “Some key technical components for a cloud computing system include capacity planning (e.g. hardware and software setting), dispatching (e.g., routing queries to different data centers), scheduling (e.g., setting priorities to the queries from customers with different service levels)…”
 
Regarding dependent claim 22, all of the particulars of claim 14 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 9.

Regarding dependent claim 23, all of the particulars of claims 14 and 22 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 10.

Regarding dependent claim 24, all of the particulars of claims 14 and 22 have been addressed above.  Additionally, claim 24 is rejected under the same rationale as claim 11.

Regarding dependent claim 25, all of the particulars of claims 14 and 22 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mick in view of Mallipeddi in view of Bornhoevd in further view of Shimogawa U.S. Pub. No. 2016/0070602 (hereinafter “Shimogawa”).
Regarding independent claim 13, claim 13 is rejected under the same rationale as claim 1.  Additionally, as detailed in the rejection of claim 1, while Mick discloses dynamically allocating resources based on a workload, Mick does not disclose: 
periodically adding a virtual processing unit to and removing a virtual processing unit from the data warehouse based on a workload of the plurality of virtual processing units…
However, Shimogawa at paragraph [0080] teaches in part, “The monitoring unit 120 periodically acquires information about the workloads on the physical machines 300, 300a, and 300b, each virtual machine, and the storage units from the virtualization management server 200, and stores the acquired information in the storing unit 110.”
Both the Mick and Shimogawa references relate to workload distribution management.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling up or down of computing resources for use in providing database services including database queries based on workloads and performance metrics disclosed in Mick with the periodic monitoring of workloads of virtual machines taught in Shimogawa to facilitate in improving the allocation of resources (See Shimogawa at paragraph [0005]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154